                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-019-FDW-DCK

 CATHERINE E. SHARKEY and RON                       )
 SEVEAN,                                            )
                                                    )
                Plaintiffs,                         )
                                                    )
    v.                                              )           ORDER
                                                    )
 FORTRESS SYSTEMS                                   )
 INTERNATIONAL, INC., d/b/a                         )
 FORTRESS MOBILE, and ZHONG SU,                     )
                                                    )
                Defendants.                         )
                                                    )

         THIS MATTER IS BEFORE THE COURT sua sponte for the scheduling of a Judicial

Settlement Conference. In consultation with the chambers of the Honorable Frank D. Whitney,

and counsel for the parties, a date for a Judicial Settlement Conference has been agreed upon.

         IT IS, THEREFORE, ORDERED that a Judicial Settlement Conference shall convene

on Tuesday, October 8, 2019, at 10:00 a.m. in Courtroom #2-2 of the Federal Courthouse, 401 W.

Trade Street, Charlotte, North Carolina.

         IT IS FURTHER ORDERED that the Clerk of Court shall reserve Courtroom #2-2 and

its attached conference rooms.

         SO ORDERED.

                                           Signed: October 3, 2019
